Per Curiam: This cause again coming before the court upon supplemental petition by Marlow Case for the allowance of an additional award in reimbursement of monies expended for surgical care and incidental expenses in connection therewith for rehabilitation of claimant from the effects of injuries received by him while in the line of duty as a member of the Illinois National Guard; Also for monies due Dr. Vilray P. Blair for fees for surgical- services rendered the said Marlow Case; And it appearing that certified bills for all of said expenditures and fees have been filed herein and that all of the said bills and expenses were incurred pursuant to the former order of this court entered herein and that payment of said claims is due the said Marlow Case and the said Dr. Vilray P. Blair; It is therefore ordered that there" be and is hereby allowed to the said Marlow Case in reimbursement of monies heretofore expended by him for surgical care and expenses incidental thereto in seeking rehabilitation from the effects of the injuries involved, the sum of Four Hundred Sixty Dollars and Ninety-four Cents ($460.94), said award being in payment of the several items appearing in claimant’s petition. Further, that an award in the sum of Four Hundred Dollars ($400.00) is hereby made in favor of Dr. Vilray P. Blair for additional surgical services rendered to said Mar-low Case as per statement of account appearing in said petition.